                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
HERMINIO ROBLES, Jr.,                                                DOC #: _________________
                                                                     DATE FILED: _2/18/2020___
                                Plaintiff,

               -against-
                                                                             19 Civ. 6581 (AT)
THE CITY OF NEW YORK; POLICE OFFICER JOHN
M. HENDERSON, Shield No. 13171; POLICE                                  ORDER OF DISMISSAL
SERGEANT FELIX M. SALCEDO; POLICE OFFICER
NANCY NIEVES; POLICE OFFICER DEALIP
KUNDU, Shield No. 2736; POLICE OFFICER RUFFY
PAULINO, Shield No. 2978; JOHN DOES; and
RICHARD ROES,

                          Defendants.
ANALISA TORRES, District Judge:

        The Court having been advised that all claims asserted herein have been settled in
principle, ECF No. 33, it is ORDERED that the above-entitled action be and is hereby dismissed
and discontinued without costs, and without prejudice to the right to reopen the action within
thirty days of the date of this Order if the settlement is not consummated.

        Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

       SO ORDERED.

Dated: February 18, 2020
       New York, New York
